Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 16, 2020

The Court of Appeals hereby passes the following order:

A20A0083. HURWITZ              v.   DEKALB            COUNTY            BOARD              OF
    COMMISSIONERS.

      Upon review of the full record of this case, we have determined that the
application for discretionary appeal was improvidently granted. Accordingly, this
appeal is dismissed.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.